Health care systems in Sub-Saharan Africa and Global Health (short presentation)
The next item is the report by Mrs De Keyser, on behalf of the Committee on Development, on health care systems in sub-Saharan Africa and global health.
Madam President, Commissioner, thank you for having stayed this far. This report actually responds to a communication from the Commission on global health, but we wanted to adopt an angle that was rather exceptional and concentrate a good deal more on the mutual schemes that are currently thriving in Africa. Allow me to digress a little.
The state of health in Africa is actually quite dreadful, despite all the international aid, and this is due to a large number of factors, whether they be climate change, the financial crisis, war, bad governance in certain countries, or the greed that is provoked by the very riches found in Africa. Add to this the major pandemics such as Aids, malaria, tuberculosis, and so on, and this set of factors means that we find ourselves facing a genuine disaster.
So I must first of all pay tribute to the work of the NGOs and of certain churches too, which are doing a truly remarkable job in emergency conditions, in conflict zones, but this cannot represent a long-term response, it is not a sustainable response.
There are what are called vertical funds, which have been mentioned and which are used to fight major diseases, such as Aids, malaria and tuberculosis, for example. They attract a lot of money and are quite attractive to private aid efforts, since people feel they are giving to a cause that is being kept well under control. In reality, however, these funds too, while certainly achieving their objective, cover only a small part of the problem, because, unfortunately, more deaths are still caused in Africa today by the lack of sanitary infrastructure, the lack of drinking water - children die of dysentery - or the lack of a local dispensary, than, alas, by Aids or malaria.
Hence, the attention that has been drawn to a movement that has been emerging since the 1990s, represented by initiatives consisting of insurance schemes but, above all, of mutual schemes, which have sprung up just about everywhere in different African countries. The objective of these mutual schemes is, of course, to involve people in the management of their own health. Let us not close our eyes: they will not be self-sufficient, they will not succeed in providing all the financing for care or for access to medicines, but in combination with other funds, with other subsidies, they do nonetheless ensure the provision of health care and medication, and on top of that participation, a kind of social dynamic that has taken root.
There are hundreds of them; they exist in various countries and in various sectors. There are women's mutuals, café owner's mutuals and so on. The challenge for us, then, is to support this social dynamic, to finance it, and to coordinate it, while at the same time telling ourselves that perhaps one day, it will become self-sufficient, but not yet today.
Therefore, although these mutuals can exist, they can do so only if, of course, there exist alongside them what are called horizontal systems. That is to say, why insure yourself or pay for any episode of ill health, for surgical intervention, if there is no hospital, if there is no doctor, if there is no medication? Therefore, as a corollary, we believe that the European Union should not only support, coordinate and sustain these mutuals, but also lay great stress on horizontal systems, on basic health care, even if it means calling on vertical funds partially to finance this 'horizontal' care, this element of basic care that is necessary, that provides the balance that enables the mutuals to exist.
It is that set of problems to which the report refers. I have run out of time but I shall perhaps reply to Members who have some concerns about reproductive health, which is mentioned in this report and is an issue I set great store by.
(IT) Madam President, ladies and gentlemen, Mrs De Keyser has already said nearly all there is to say. I would like to dedicate this minute to a baby boy who I met on 1 December 2009 in Luanda, when we were in Angola for the ACP-EU Parliamentary Assembly. The baby boy was at the end of his life, he was dying due to malnutrition in his mother's arms in the Divine Providence Hospital in the centre of Luanda, near the place where we were doing our work and near the stadium that was being built for the African Cup; in other words, he was surrounded by plenty.
Yet this was not an isolated case: every day in Luanda, children are still dying of hunger, due to malnutrition, in the arms of their young mothers who have not been taught anything about nutrition and who are often left to their own devices.
For a Christian, sights like this constitute a sin - a great sin; for a politician, they are a sign of the failure of our policies; and for the ruling class of that country, Angola, they are also a sign of greed and the unfair distribution of wealth. I believe the reasons why that child had such a fleeting existence on the earth give us much food for thought and I hope my testimony will contribute to this reflection.
(SK) Despite certain reservations which I have against this report, I would first like to congratulate Mrs De Keyser. She has demonstrated, as so many times before, her grasp of development policy and how she cares about living conditions in various parts of the world.
The level of health care in sub-Saharan Africa is deplorable. However, I am concerned that Mrs De Keyser has failed to accept at least some of my amendment proposals. It cannot be right for us to talk positively about the final documents from Cairo and Beijing, and yet when I refer to them, they are not accepted. This is only because, according to some Members, certain paragraphs perhaps do not align with the European policy on reproductive health. It is regrettable that we are unwilling to respect the importance of national and regional particularities and the historical, cultural and religious diversity of states in sub-Saharan Africa. The health of the local inhabitants can only suffer as a result.
(SK) The general declaration of human rights recognises health as one of the fundamental human rights. I personally believe that this right must be viewed in close connection with the actual right to life.
In Sub-Saharan Africa, these rights have a very specific and precarious context, and I would therefore like to emphasise the need for the European Union to take a responsible and humane approach in the area of health care. Firstly, I would like to mention that the European Union should not promote the termination of pregnancy as a right, since this so-called right is not recognised in any international documents as a so-called fundamental human right. On the contrary, the Union, as a defender of human rights worldwide, should act progressively in support of programmes to protect mothers with children in its development policies, and promote outcomes that are also compatible with the right to life and protection of the unborn child. Secondly, I would like to emphasise again that the EU and the Member States should not incorporate into trade agreements provisions on intellectual property rights which prevent poverty-stricken people in developing countries from having access to basic medicines and which contribute to the high mortality rates in these regions.
Madam President, my colleague, Mr Piebalgs, could not be here in person, and it is on his behalf that I shall make a number of comments and remarks. To speak quite truthfully, once again, the Commission is always at the disposal of Parliament, and I am very pleased to have heard Mrs De Keyser and the other speakers on a subject that has been a personal interest of mine for a long time. Besides, Mrs De Keyser, in my office as Commissioner for the Internal Market and Financial Services, it is not by chance that, in addition to the visits that I now make every week to each of the capitals of the Union and after the first visit that I had to make to the United States, since almost all of our transactions are transatlantic ones, I was anxious to make my second visit outside the Union to Addis Ababa, at the end of July, to meet the leaders of the African Union. This is because our fates are bound up one with the other, and for many years now, I have been arguing for a new policy of partnership between our two great continents.
With respect to many subjects linked to the crisis, which in any case concern or relate to our own preoccupations - for example, cooperation between our markets, the fight against money laundering, financial regulation, the fight I want to wage remorselessly against excessive speculation in agricultural commodities, notably in Africa where many countries depend on imports for their food - I and my colleagues decided, following that visit, to take up and intensify our cooperation.
While I congratulate you on behalf of Mr Piebalgs and for my own part on the quality of your report, in which you describe the health care situation in developing countries, I should add that we are not talking about Africa alone. A few weeks ago, I was in Haiti to follow up the visits made by my colleagues Baroness Ashton, Mrs Georgieva and Mr Piebalgs, and it was clear that, even outside Africa, there are challenges to be overcome in disease prevention and public health in the poorest countries.
As Mr Rinaldi said, there is the fact that nearly 30 million people die prematurely every year in developing countries from causes that could be treated with the amount of money devoted in the European Union or the United States to pet food alone, or, if we are looking for another comparison, with about 2% of global military spending. I find that situation quite simply unacceptable.
Viable social policies, including for health, should be at the heart of a state's basic functions, within a framework of sustainable and inclusive growth. Health is not only a universal right, but also a part of economic development. Health systems based on per capita expenditure of less than EUR 30 per year, which is 50 times less than the EU average, will never be sufficient to keep health professionals in post, ensure the availability of essential medicines or offer people equal access to care.
On this point, I should like to tell you, on behalf of Mr Piebalgs, that we shall continue to insist that the European Union honour its commitments in terms of the level and quality of public development aid to those third countries that most need it. As far as the Commission is concerned, support for health systems remains a priority commitment of our foreign policy and a strong component of our political dialogue with third countries. Echoing Mrs Záborská's concern, third countries are not, in fact, all in the same boat. There is a great difference, as you said, between the developing countries and the less-developed countries in Africa, for example.
Moreover, we are trying to promote this concept through the Commission's active participation in global initiatives such as the Global Fund to Fight Aids, Tuberculosis and Malaria, as well as by interacting with other public and private players active in this field. Mrs De Keyser, you have rightly paid tribute to the work of the NGOs, which I consider to be exemplary. Again, a few days ago in Haiti, I saw that they play a remarkable as well as a decisive role in the administrative or public aspects of the various actions undertaken by the Union, fund sponsors or the World Bank.
Adequate social and health policies are essential in order to achieve concrete results in Europe as much as in developing countries. Merely ensuring that a substantial amount of resources are dedicated to supporting our European partners cannot be enough. We must also make sure that our internal policies are consistent, for instance, the policy on migration of health professionals or on the trade in medicines, in such a way that the global impact of internal policies can also be of benefit, or at least cause no harm, to those most in need of them in the world.
In my own sphere of competence, I should like to make two points that may be of interest to you, Mrs De Keyser. Firstly, in the draft Single Market Act, which we are getting ready for 27 October, I intend to give priority to the major sector of social business and to work towards a statute for the European Foundation. In amongst all that, there is encouragement that we should be giving, here at home in Europe, to structures, to NGOs, to social enterprises, which could be supported in their work to help the poorest countries or developing countries, notably in this sphere of health.
Next, there is a second area that concerns me just now, in fact, and that is counterfeiting. In the plan that I shall be presenting to you in the autumn, on fighting piracy and counterfeiting, I have provided for several sections that we shall be financing and supporting; on technology for detecting counterfeit goods, on communicating with the European public, and on training personnel in customs or at the external frontiers of the Union.
However, I should also like to have a section - and I have asked my colleagues for this - on cooperation with the countries where these counterfeit goods originate and where they could cause considerable harm to health, particularly if they are counterfeit medicines. We shall be returning to this subject in due course.
On the basis of the analysis that I have quickly outlined for you, the Union has adopted the conclusions on the Union's role in global health. They are our reference point when intervening in matters of health. As I said, the resources for official development aid are not sufficient, and there is one point on which the analysis in your report proves just how pertinent it is. In Europe, we have numerous ways of financing health services, and each one has its strengths and weaknesses. There is no single, perfect solution to fit all local circumstances. It is clear that a purely voluntary insurance scheme, based on private finance mechanisms, would not be sufficient to provide equal and universal access to health care, either. Hence, the essential role that public authorities must play in regulating and financing health services in order to establish or ensure principles of fairness and inclusion.
We are very much relying on Parliament's contribution to this effort in order to strengthen and enhance the solidarity of the people of the European Union and of the other Union players in this area, notably the NGOs. I believe that our Union has much to learn, but also much to share with the rest of the world, and that we can provide added value in this area. We must clearly translate all this into the approach that we take to health policy in developing countries, and I, for my part, am pleased to be able to reply to you and to take advantage of this opportunity to express my personal commitment to these issues.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 149)
The inability of African countries - which are often weak countries that have recently emerged from conflict situations, or that lack sufficiently robust institutions or adequate resources - to apply effective public health policies and, in particular, to guarantee access to adequate health care services, constitutes a major challenge and a global responsibility. It is essential for there to be a worldwide EU vision on health with guiding principles that must be applied to all relevant strategic sectors. Investment in education and capacity building will produce positive effects on health worldwide, and I call on the European Union to actively support the training of qualified health care professionals. It is essential for EU Member States to ensure that their migration policies do not prevent health care professionals from being available in third countries. I call for the commitments made under the EU strategy for action on the crisis in human resources for health in developing countries to be made good. The EU must facilitate circular migration as a means of reducing the brain drain from countries that are in difficulties.
The state of health of the population in sub-Saharan Africa poses one of the toughest challenges for the EU's humanitarian and development policy. I believe that the tragedy of the situation is best encapsulated by the fact that the inhabitants of this region have a life expectancy which is approximately half that of a European citizen. The report spells out very clearly the causes of this and emphasises the remedies required, as well as our share in the responsibility for this. The international funds allocated to health care are half the amount allocated to education. Without devaluing education in the least, I believe that this disproportion reflects an oversight which must be corrected in future.
Furthermore, the developed countries' encouragement of the exodus of doctors and nurses from African states allows the current disaster to continue. I think that greater discernment, especially from EU countries, when it comes to recruiting specialists in similar key areas, would promote significant progress in improving Africa's health care system.
Unfortunately, the universal right to health care is still very far from being a reality. Millions of people are still without access to basic health care, life expectancy in many countries is still scandalously low, and millions of children still die from diseases that can be prevented and cured. This situation is all the more serious because whether it continues or is brought to an end depends on political decisions. The predominant force in these decisions has been the interests of large economic and financial groups. The pharmaceutical multinationals continue to prevent the cheaper production of medicines that would enable the lives of millions of people to be saved. International financial institutions continue to impose so-called 'structural adjustments' by maintaining the odious foreign debt of countries in the developing world, and imposing cuts and privatisations on the health sector when shortages are already enormous. A real contribution to improving the health care systems of these countries would require, firstly, the immediate rejection of the so-called 'economic partnership agreements', the implementation of which, in the manner that the EU is seeking to impose, will worsen dependence relationships and have an even greater impact on these countries' priorities; and also an end to their foreign debt and a proper development aid and cooperation policy.